Citation Nr: 1409802	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-05 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for bilateral varicose veins.

2. Entitlement to a compensable rating for prior injury, chronic right eye infections.

3. Entitlement to service connection for a skin condition, to include as secondary to varicose veins.

4. Entitlement to service connection for iliac artery aneurysm.  


REPRESENTATION

Appellant represented by:	Agnes S. Wladyka, Attorney at Law


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1973 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case was subsequently transferred to the RO in Newark, New Jersey, which retains jurisdiction.

The issues of entitlement to service connection for a skin condition and iliac artery aneurysm are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's varicose veins are not manifested by persistent or boardlike edema, subcutaneous induration, stasis pigmentation or eczema or persistent ulceration.
 
2.  The Veteran has chronic conjunctivitis with objective symptoms noted during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for varicose veins have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7120 (2013).

2.  The criteria for a 10 percent rating for a right eye disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.79, Diagnostic Code (DC) 6099-6009 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

The RO sent a letter to the Veteran in April 2009 providing him notice before adjudication of his claims, which complied with the requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).  In so doing, the VA satisfied its duty to notify the Veteran.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations for his varicose veins in May 2007 and for his right eye in May 2007 and June 2008.  These examinations addressed the pertinent rating criteria, and there is no argument or indication that they are inadequate.  The claims file also includes private treatment records.  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§  5103(a), 5103A, or 38 C.F.R. § 3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Varicose Veins

Varicose veins are rated under section 4.104, Diagnostic Code 7120, which has been amended since the last review of the Veteran's disability, and 50 percent is no longer an enumerated rating.  The criteria for a 60 percent rating are persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; a 100 percent rating requires varicose veins with the following attributed to the effects of varicose veins: massive boardlike edema with constant pain at rest.  38 C.F.R. § 4.104, DC 7120.

The Veteran has been rated with 50 percent disability for his varicose veins since 1980.  A reduction in disability rating is not appropriate solely because the ratings schedule has changed.  VA's governing laws and regulations preclude the reduction of a disability rating unless an improvement is shown and afford greater protections to recipients of disability ratings that have continued for long periods at the same level.  38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.105, 3.344(c).  Therefore, the Veteran's current 50 percent disability rating will stand.  

However, the evidence does not support a 60 or 100 percent rating for his varicose vein disability.  The Veteran has saccular varicose veins causing pain and swelling, which is partially relieved by elevation, as noted at the May 2007 VA examination.  As mentioned, a 60 percent rating requires two of the listed possible symptoms and ulceration.  The Veteran has not reported any symptoms of stasis pigmentation, subcutaneous induration, or most importantly, ulcers.  The VA examiner found no ulceration.  There was also no evidence of stasis pigmentation or eczema; the Veteran's skin texture and hair growth were normal at the May 2007 examination.  Further, the Veteran does not have massive boardlike edema with constant pain at rest as he reported occasional, weekly pain and no disturbances in sleep.  

Based on the foregoing, the Veteran's 50 percent disability rating for varicose veins is continued.  See 38 C.F.R. §§ 3.344(c), 4.104, DC 7120.  

Right Eye

As there is not a diagnostic code which directly addresses the Veteran's right eye disability, he has been rated under an analogous diagnostic code, 6099-6009, for an unhealed eye injury.  Based on the evidence, Diagnostic Code 6018 for chronic conjunctivitis seems the most analogous to the Veteran's symptoms.  A singular 10 percent disability rating is awarded for chronic conjunctivitis active, with objective findings, such as red, thick conjunctivae, mucous, etc.  38 C.F.R. § 4.79, DC 6018.  

The Veteran's right eye disability merits a 10 percent disability rating for active chronic conjunctivitis with objective findings.  The Veteran has been diagnosed with and treated for chronic conjunctivitis.  See VA Treatment record entries for October 2006, May 2008, December 2008 and January 2009.  Active symptoms have been reported by the Veteran and observed by VA providers, including swelling, discharge, and blurred vision.  The Veteran has also been diagnosed and treated for dry eye syndrome, as per a July 2009 private treatment record by Dr. TO and the report of the June 2008 VA examination.  The singular 10 percent disability rating is warranted.  See 38 C.F.R. § 4.79, DC 6018.

The Veteran could not receive a higher disability rating under another analogous diagnostic code.  See 38 C.F.R. § 4.79.  There is no evidence that the Veteran has symptoms of or has been diagnosed with another right eye disability.  He does not have incapacitating episodes, tuberculosis, aphakia or dislocation of crystalline lens, or paralysis accommodation.  See June 2008 VA examination and May 2007 VA treatment record.  His condition is not bilateral; it only affects his right eye.  His visual acuity has been measured at 20/30 and 20/40 in his right eye and 20/20 in his left, which does not merit a compensable disability rating.  See VA examinations of May 2007 and June 2008, as well as VA treatment records for December 2005 and September 2009; 38 C.F.R. § 4.79.      

VA treatment records show that medical providers suspect the Veteran might have glaucoma.  See VA treatment records for December 2005, September 2009 and November 2009.  Diagnostic codes 6012 and 6013, angle-closure glaucoma or open-angle glaucoma respectively, allow for a minimum 10 percent evaluation if continuous medication is required and higher evaluations if other criteria are met.  38 C.F.R. § 4.69, DC 6012-6013.  At this time, there is no confirmed diagnosis of glaucoma or prescribed medication.
 
The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's varicose veins and right eye disability are fully contemplated by the schedular rating criteria.  Specifically, the analysis and rating codes address his objective and subjective symptoms including pain, swelling, and edema.  Similarly, the rating codes and analysis discussed the Veteran's chronic eye infections and dry eye diagnosis.  Therefore, the rating schedule is adequate to evaluate his disability picture and extraschedular referral is not warranted here.  

The preponderance of the evidence supports a 50 percent disability rating for varicose veins and a 10 percent rating for right eye disability, but not higher.  See 38 C.F.R. §§ 4.79, 4.104, DC 6099-6009, 7120.  All potentially applicable diagnostic codes have been considered, and there is no basis upon which to assign an evaluation in excess of the rating assigned herein.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Where applicable, the benefit of the doubt has been afforded; otherwise the claims must be denied.   38 U.S.C.A. § 5107(b).
  

ORDER

A rating in excess of 50 percent for varicose veins is denied.

A rating of 10 percent disability, but not higher, for right eye disability is granted.


REMAND

Examinations should be provided to comply with VA's duty to assist the Veteran with his claims of service connection for a skin disability and iliac artery aneurysm.  The Veteran has reported symptoms and treatment with topical creams for a current skin disability, he is service connected for varicose veins, and has provided medical research suggesting a causal connection between the two, prompting VA's duty to provide an examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).   Similarly, the Veteran has a current iliac artery aneurysm, had an incident during service where he began having varicose veins and a hernia, and he has provided medical research suggesting a causal connection between iliac artery damage, Varicose veins, and trauma to the area.  See id.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records pertinent to the Veteran's claims for skin disability and iliac artery aneurysm.

2. Then schedule the Veteran for VA examinations to provide current findings and opinions on his skin and iliac artery aneurysm.  The examiner should provide answers to the following:

a. Does the Veteran have a current skin disability?

b. If so, is the Veteran's skin disability at least as likely as not caused by his varicose veins?

c. Is the Veteran's skin disability at least as likely as not aggravated beyond the natural progression by his varicose veins?

d. Is the Veteran's skin disability at least as likely as not related to service?

e. Is the Veteran's iliac artery aneurysm at least as likely as not causally related to his service?  Note the onset of varicose veins and hernia in service.  Also note and address the research provided by the Veteran of the causal relationship between iliac artery pressure and varicose veins.

f. Is the Veteran's iliac artery aneurysm at least as likely as not caused by his varicose veins?

g. Is the Veteran's iliac artery aneurysm at least as likely as not aggravated beyond the natural progression by his varicose veins?

The examiner must provide a rationale for each opinion that takes into account the Veteran's reports of injury, treatment, and symptoms.  Such reports cannot be rejected merely because there is an absence of supporting clinical evidence.  

If any requested opinion cannot be offered without resort to speculation, state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3.  Readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


